FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                              December 21, 2007
                                 TENTH CIRCUIT
                                                              Elisabeth A. Shumaker
                                                                  Clerk of Court

 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,                    No. 07-7046
          v.                                         (E. D. Oklahoma)
 VINCENT DANYALE ROGERS, also                   (D.C. No. CR-07-02-RAW)
 known as Vincent D. Rogers,

               Defendant - Appellant.


                            ORDER AND JUDGMENT *


Before LUCERO, HARTZ, and GORSUCH, Circuit Judges.


      Vincent Danyale Rogers was convicted on one count of distribution of

methamphetamine, see 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and sentenced to 120

months’ imprisonment. His sole issue on appeal is that he was not properly

advised of his rights, as required by Miranda v. Arizona, 384 U.S. 436 (1966),

before he made an incriminating statement.



      *
       After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      We “view the evidence in the light most favorable to the district court’s

ruling.” United States v. Toro-Pelaez, 107 F.3d 819, 826 (10th Cir. 1997).

Oklahoma Bureau of Narcotics Agent Howard Peters testified as follows

regarding the Miranda warnings given to Mr. Rogers:

      Q.     And to your knowledge, was Mr. Rogers advised of his, what
             we refer to as Miranda rights
      A.     Yes, he was.
      Q.     Do you know who did that?
      A.     DEA Agent Joe Bays.
      Q.     Were you present when that took place?
      A.     Yes, I was.
      Q.     Do you know what rights Mr. Rogers was advised of?
      A.     Well, they were—Agent Bays read them off of a card that’s
             issued to them by DEA.
             ...
      Q.     And do you recall what rights the defendant was advised of?
      A.     Yes. If I could refer to the card that I carry.
      Q.     Is it the same type—does it have the same rights on it?
      A.     It has the same rights. There may be some wording
             differences, but they are basically the same.
             ...
      Q.     What rights was the defendant advised of?
      A.     You have the right to remain silent. Anything you say can and
             will be used against you in a court of law. You have a right to
             talk to a lawyer and have him present with you while you’re
             being questioned. If you cannot afford to hire a lawyer, one
             will be appointed to represent you before any questioning if
             you wish. You can decide at any time to exercise these rights
             and not answer any questions or make any statements. Do you
             understand each of these rights that I’ve explained to you?
             Having these rights in mind, do you wish to talk to us?
      Q.     Now, Agent Peters, you said that the card which Agent Bays
             used may have been worded a little differently, but were the
             same rights extended or given to the defendant?
      A.     Yes.

R. Vol. III at 56–58.

                                        -2-
      Mr. Rogers contends that the “‘wording differences’ between what Agent

Bays read and what Agent Peters would have read to [Mr. Rogers]” indicate that

what was read to Mr. Rogers differed from what is required by Miranda. Aplt.

Br. at 9. His argument is unavailing. The Supreme Court has made clear that

“Miranda warnings [need not] be given in the exact form described in that

decision.” Duckworth v. Eagan,492 us 195 492 U.S. 195, 202 (1989). Rather,

“[t]he inquiry [on review] is simply whether the warnings reasonably conve[y] to

[a suspect] his rights as required by Miranda.” Id. at 203 (internal quotation

marks omitted). The quoted testimony supports a finding that Mr. Rogers was

properly advised of his rights.

      Therefore, we AFFIRM the decision of the district court.

                                       ENTERED FOR THE COURT


                                       Harris L Hartz
                                       Circuit Judge




                                         -3-